                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                            DOCKET NO. 3:10-cr-00196-FDW
 UNITED STATES OF AMERICA,                           )
                                                     )
 vs.                                                 )
                                                     )                   ORDER
 CHARLES JENKINS,                                    )
                                                     )
        Defendant.                                   )
                                                     )

       THIS MATTER is before the Court on Defendant’s Motions for Compassionate Release

(Doc. Nos. 33, 37). In light of the issues raised in the briefing before the Court on these motions,

particularly footnote 3 in Defendant's Reply Brief, (Doc. No. 43, p. 1), the Court orders Defendant

to provide the Court supplemental medical information, including Defendant's vaccination status,

no later than September 3, 2021. The supplemental information may be filed under seal.

       IT IS SO ORDERED.

                                          Signed: August 20, 2021




                                                 1



         Case 3:10-cr-00196-FDW Document 44 Filed 08/20/21 Page 1 of 1
